Wickhem, J.
Both with respect to the facts and questions of law, this case is identical with Edith Moen v. Madison Railways Co., decided herewith (ante, p. 381, 243 N. W. 503). It was stipulated by the parties that the order entered in the case of Edith Moen v. Madison Railways Co. should apply to this case with like effect as though separate orders overruling the demurrer in each case had been entered, and that this case be governed by the decision of this court in the action commenced by Edith Moen.
By the Court. — Order affirmed.